Citation Nr: 1732252	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a stroke, secondary to service-connected heart disease for the period from February 15, 2007 to October 8, 2012.  

2.  Entitlement to an effective date earlier than February 7, 2007 for service connection for residuals of a stroke, secondary to service-connected heart disease.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran was on active service from August 1960 to August 1986.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania.  On August 15, 2006, the Veteran had a stroke.  On February 7, 2007, the Pittsburgh, Pennsylvania RO received his application for service connection for residuals of a stroke, secondary to service-connected heart disease.  In a November 2007 rating decision, the RO granted service connection for residuals of a stroke and assigned an initial rating of 10 percent under Diagnostic Code (DC) 8008, effective February 7, 2007, and denied entitlement to a 100 percent schedular rating.  

In a February 2009 rating decision, the RO determined that the November 2007 rating decision was in error, as it failed to award an initial rating of 100 percent, under DC 8008 (which provides for a 100 percent schedular rating for six months following a stroke and rates the residuals thereafter, with a minimum rating of 10 percent), for the period February 7, 2007 to February 14, 2007.  The February 2009 rating assigned by the RO was a 100 percent schedular rating, effective February 7, 2007 through February 14, 2007, and assigned a 10 percent rating effective, February 15, 2007.  

In July 2010, the Board remanded the claim of entitlement to an increased rating for residuals of a stroke for further development; specifically, to schedule the Veteran for a hearing with the Board.  In March 2011, the Veteran, located in Germany, testified during a Board teleconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Pittsburgh, Pennsylvania.  A transcript of that hearing is associated with the Veteran's claims file.  

The Board notes that based on correspondence received from the Veteran in April 2009, wherein he requested payment for 180 days convalescence, it appears that he was requesting an earlier effective date for the grant of service connection and compensation benefits under DC 8008.  Accordingly, the issue on appeal has been recharacterized as such.  

Finally, the December 2011 Board remand indicated that entitlement to a total rating based upon individual unemployability (TDIU) was denied in a January 2006 rating decision, 7 months prior to the Veteran's August 2006 stroke.  The Veteran was notified of the denial in February 2006.  He did not appeal within one year of notification of the denial and the claim became final.  In February 2007, the Veteran again filed a claim for TDIU and asserted that his heart disease prevented him from securing or following substantially gainful employment.  Subsequently, by rating decision of March 2017, the Veteran's heart disease, which was rated as 60 percent, was increased to 100 percent, effective October 2, 2006.  Since the Veteran's TDIU claim was based upon his heart disease and he has now been granted a 100 percent schedular rating for his heart disease, the claim for TDIU is now moot and is no longer reflected on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  From February 15, 2007 to October 8, 2012, the Veteran's residuals of a stroke, secondary to service-connected heart disease, were manifested by symptomatology more nearly approximating that of moderate incomplete paralysis of the twelfth (hypoglossal) cranial nerve, but not severe incomplete paralysis.   

2.  On February 7, 2007, a medical statement was received by VA dated August 2006, indicating the Veteran had a stroke August 15, 2006, while on vacation in Sweden.  

3.  By rating decision of November 2007, service connection was granted for residuals of a stroke, effective February 7, 2007, the date of the claim.  


4.  A formal or informal claim for service connection for residuals of a stroke was not received by VA prior to February 7, 2007.  The record contains no statement, communication, or other information from the Veteran, prior to February 7, 2007, that can reasonably be construed as constituting a claim for service connection for residuals of a stroke.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating in excess of 10 percent from February 15, 2007 to October 8, 2012 for residuals, stroke, secondary to service-connected heart disease, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.25, 4.124a, Diagnostic Codes 8008-8212 (2016).  

2.  The criteria for an effective date earlier than February 7, 2007, for the grant of service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim for his residuals of a stroke arises from his disagreement with the initial evaluation following the grant of service connection.  The effective date claim for residuals of a stroke also arose from his disagreement with the initial effective date assigned following a grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes that the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of his initial increased rating and earlier effective date claims that have not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a remand to obtain any additional records, with respect to these particular claims, is not required.  

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, VA treatment records, and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 
38 C.F.R. § 3.159 (2016).  The RO associated the Veteran's service treatment, VA records and private treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in August 2007 and September 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners for VA purposes personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

Further, the Veteran was provided an opportunity to set forth his contentions at a teleconference hearing in March 2011 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned VLJ identified the issue on appeal.  The current level of complaints regarding his claimed issue was also addressed.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Initial increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

The RO rated the Veteran's stroke residuals under Diagnostic Code 8008, for thrombosis of the brain vessels.  38 C.F.R. § 4.124a.  This rating indicates that after a rating of 100 percent for the vascular conditions for 6 months, the residuals will then be rated, with a minimum of 10 percent rating.  

In awarding the Veteran a 10 percent rating for residuals, stroke, in the November 2007 rating decision, the Board determined that the Veteran's disability warranted the minimum residuals for residuals of a stroke.  The rating was in error as the Veteran warranted an evaluation of 100 percent assigned for six months during the course of his stroke which started August 15, 2006, prior to the date of receipt of the claim, received February 7, 2007.  Thereafter, an evaluation of 10 percent was assigned from February 15, 2007, the end of the time period for a total schedular evaluation.  A higher evaluation of 100 percent was not warranted in the absence of recently active disease.  

However, by rating decision of March 2017, the residuals of a stroke, secondary to service-connected heart disease, were evaluated by the residuals which were service connection for major vascular neurocognitive disorder with hypersomnolence disorder and mood disorder (residual of stroke), evaluated as 100 percent, effective October 9, 2012, and right cranial nerve XII dysfunction tongue movements/slurred speech (residual of stroke), evaluated as 10 percent, effective October 8, 2012.  During the period from February 15, 2007 to October 8, 2012, the minimum rating that can be provided for the residuals of a stroke, 10 percent, was pursuant to DC 8008.  The March 2017 rating decision subsequently separately rated the Veteran's disability under Diagnostic Code 8212 Right cranial nerve XII dysfunction tongue movement/ slurred speech, DC 8212) and a 100 percent rating for another disability (major vascular neurocognitive disorder with hypersomnolence disorder and mood disorder, DC 93005) as the residuals of a stroke, both from October 9, 2012.  

Diagnostic Code 8212 is used to rate paralysis of the twelfth (hypoglossal) cranial nerve dependent upon loss of motor function of the tongue.  Under Diagnostic Code 8212, a 10 percent rating is warranted for incomplete, moderate paralysis of the twelfth (hypoglossal) cranial nerve.  A 30 percent rating is warranted for incomplete, severe paralysis of the twelfth (hypoglossal) cranial nerve.  A 50 percent rating is warranted for complete paralysis of the twelfth (hypoglossal) cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8212.  

An August 2006 medical certificate, received in February 2007, from M.G., consultant, showed the Veteran was in Sweden in August 2006 when he suffered aphasia.  CT-scan showed a brain infarction.  The brain infarction was due to irregular atrial fibrillation which embolized to the brain.  He received treatment with anti-coagulation.  His hospital stay included assessment and rehabilitation.  He was hospitalized on a cardiac intensive care ward and in a stroke unit from August 15 to August 21, 2006.  Upon discharge, his speech was better, but he needed a rollator for walking.  He was prohibited from driving a car for at least 3 months due to the brain infarction.  

In September 2007, J. B, MD submitted a medical summary related to the stroke residuals.  Of import, the summary showed tongue shape and motility were normal.  Speech and upper cranium were normal.  A July 2007 brain MRI showed signs of mild brain atrophy.  Petechial bleeding was within the right upper lobe of cerebellum.  The rest of the findings were normal.  The Veteran's tongue was moist and not coated.  

The Veteran testified at a teleconference hearing in March 2011.  The Veteran stated that he had some difficulties in light of his stroke, such as his speech impediment.  He testified that he regained some improvement from it but not 100 percent and his work was affected.  He indicated that he had difficulty walking, lost balance, but had not fallen.  

The Veteran underwent an examination for VA purposes in September 2012.  History revealed that the Veteran had a CVA in August 2006.  A right hemiparesis and slurred speech occurred while vacationing in Sweden.  He was told his stroke was due to an embolic event as a result of his atrial fibrillation.  In June 2010, he had a possible transient ischemic attack (TIA), acute, right arm tingling and numbness.  In February 2011, he began to have stroke-like symptoms.  A CT scan of the head showed no acute intracranial process was detected.  Old infarcts involving the left frontal lobe in the MCA territory and right superior cerebellum were shown.  In December 2011, he was confused, fainting, and slurring his speech.  A TIA was suspected.  The condition stabilized insofar as he had no persistent pareses.  Other bodily and brain functions were markedly decreased.  He stated that he could sometimes not grasp things right handed and he had speech blurring.  Subjectively, there was no real improvement throughout the years.  He was able to articulate different single consonants clearly, but pronouncing words were blurred when he talked longer (stroke residual).  Using the telephone seemed to stress him so that the ability to articulate and concentrate was decreased markedly.  There were new, but transient stroke-like events in June 2010, February 2011, and December 2011.  No conditions were said to have stabilized, and slow worsening was stated to be ongoing for 1-2 years.  His blurred speech also showed a slight deviation of the tongue of the right side.  

Based on the evidence discussed above, the Board finds that the Veteran's residuals of a stroke do not more nearly approximate the severe incomplete paralysis that is contemplated by the next higher 30 percent rating under Diagnostic Code 8212.  The August 2006 medical certificate indicated upon hospital discharge, the Veteran's speech was better.  In September 2007, his tongue shape and speech were normal.  However, from June 2010 through September 2012, he had exhibited TIA stroke-like symptoms such as slurred speech and slight deviation of his tongue on the right side.  Subjectively, there was no real improvement in these symptoms in the past 1-2 years.  The September 2012 examination for VA purposes did not suggest that the Veteran's symptoms had any significant effects on his daily functioning.  The Board finds that his symptoms are no more than moderate in severity and do not more nearly approximate severe incomplete paralysis.  

The Board also acknowledges the Veteran's March 2011 teleconference hearing testimony.  He testified that he had difficulties in light of his stroke, such as speech impediment.  He also testified that he had gained some improvement, but not 100 percent, because it had affected his employment, going from full-time to part-time employment.  The current 10 percent rating under Diagnostic Code 8212 for the period of February 15, 2007 to October 8, 2012, contemplates the impairment stemming from the Veteran's moderate incomplete paralysis and associated symptoms of deviation of the tongue to the right and slurred speech.  Thus, a higher or separate rating for the same manifestations is not appropriate.  See 38 C.F.R. §§ 4.124a, 4.14  

In light of the foregoing evidence, entitlement to a disability rating in excess of 10 percent for residuals of a stroke for the period of February 15, 2007 to October 8, 2012 is not warranted.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Earlier Effective Date 

The Veteran seeks an effective date earlier than February 7, 2007 for the grant of service connection for residuals of stroke.  He maintains that he suffered a stroke in August 2006.  

At the outset, it is important to note that the Veteran filed a claim for residuals of a stroke, received by VA on February 7, 2007.  That claim, with a medical certificate, indicated that the Veteran suffered a stroke in August 2006.  By rating decision of November 2007, service connection was granted for residuals of a stroke, evaluated as 10 percent disabling effective February 7, 2007, the date of the claim.  In November 2007, the Veteran was notified of the grant of service connection for residuals of a stroke.  In January 2008, a notice of disagreement (NOD) was filed as to the initial rating provided for residuals of a stroke.  By rating decision of February 2009, evaluation of residuals of a stroke, which was rated 10 percent disabling, was increased to 100 percent, effective February 7, 2007.  An evaluation of 10 percent was assigned from February 15, 2007.  A statement of the case (SOC) was issued in February 2009.  A VA Form 9 was received by VA in April 2009.  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.40.  Generally, the effective date of an award of disability compensation based on an original claim shall be the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that February 7, 2007, is the correct effective date for the grant of service connection for residuals of a stroke.  Although the Veteran has alleged that he is entitled to an earlier effective date for his award of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  

The Veteran first presented his claim for service connection for residuals of a stroke in a medical statement received by VA on February 7, 2007.  The record does not contain any earlier statement or action indicating an intent to file a claim for this disorder; residuals of a stroke were not mentioned by the Veteran until this document.  

Contrary to the Veteran's contentions, although VA is obligated to consider all possible bases for compensation, this does not mean that it must consider claims that have not been raised.  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that the Board is not required to anticipate a claim where no intention to raise it was expressed).  

Applicable law and regulations make it the Veteran's responsibility to initiate a claim for service connection with VA if he seeks that benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).   

For the foregoing reasons, the Board finds that the Veteran did not express an intent to file a claim for service connection for residuals of a stroke prior to February 7, 2011.   

The Court has held that the date of the filing of a claim is controlling in effective-date determinations.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999).  The Court also found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  See Lalonde at 382.  The mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995); see also Brannon v. West, 12 Vet. App. 32, 135 (1998). 

Therefore, considering all relevant law and regulations, there is no provision under the law to assign any earlier effective date for the grant of service connection for residuals of a stroke prior to February 7, 2007, the date of receipt of the claim.  This is the later of the date of receipt of the claim or the date entitlement arose.  

Accordingly, the Board must deny the claim for entitlement to an earlier effective date for service connection for residuals of a stroke.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An initial increased rating greater than 10 percent from February 15, 2007 to October 8, 2012 for residuals of a stroke is denied.  

An effective date earlier than February 7, 2007,  for service connection for residuals of a stroke is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


